Case 1:09-cr-00341-VM Document 443 Filed 07/07/20 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,
09 CR 341 (VM)

- against - : ORDER
JOSE PENA,
Defendant.

VICTOR MARRERO, United States District Judge.

By letter dated July 6, 2020, the above-named
defendant moves for reconsideration of the Court’s July 6,
2020 Order, which vacated two counts on which the defendant
was convicted and amended the Judgment accordingly in lieu
of a full resentencing. (See Dkt. No. 442.) The Government
is hereby directed to respond to the defendant’s motion

within twenty days of the entry of this Order.

SO ORDERED.

Dated: New York, New Yorr
O7 July 2020

-— = o

Victor Marrero
Uy SeDeds

 

 
